

116 HR 5634 IH: To amend title II of the Social Security Act to require that past-due benefits be paid prior to the payment of social security representative fees, and for other purposes.
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5634IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Burchett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to require that past-due benefits be paid prior to the
			 payment of social security representative fees, and for other purposes.
	
 1.Limitation on payment of social security representative feesSection 206 of the Social Security Act (42 U.S.C. 406) is amended by adding at the end the following:
			
 (f)In no case shall any fee required by subsection (a)(4) or (b)(1) to be certified for payment to an attorney (or a nonattorney described in subsection (e)) from a claimant's past-due benefits be paid prior to the payment to such claimant of the full amount of such past-due benefits..
 2.Requirement to expedite past-due benefit paymentsOf any unobligated amounts otherwise available to the Commissioner of Social Security, the Commissioner shall expend not less than $1,500,000 for the purpose of expediting the payment of past-due benefits.
		